department of the treasury employer_identification_number contact person - id number contact telephone number vil internal_revenue_service p o box cincinnati oh release number release date date date legend c charity name d state f state g building h date j date k date l date m date n date x dollars amount y dollars amount z dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you were incorporated in the state of d you wish to set_aside a grant totaling x dollars to c as part of a matching grant program c is a c public charity under sec_170 organized under the laws of the state of f c among other things wants to restore g and hopes to revitalize the historical neighborhood surrounding g which at one time was a center of art craftsmanship music and culture g has been closed for several years and has deteriorated greatly c has proposed a project to restore and make improvements to g which will also help stabilize the surrounding neighborhood the purpose of the grant is to assist c to restore g’s steeple and tower the estimated total cost of the restoration project is y dollars you submitted a detailed agreement with c pursuant to the terms of this agreement with c you will make a matching grant of x dollars to c to fund approximately one-third of the estimated cost of the restoration project you anticipate that the remaining two-thirds of the cost of the project will be funded by donations and grants made to c resulting from fundraising activities undertaken by c in response to your matching grant challenge in addition the agreement with c stipulates if c raises the matching funds and satisfies certain other conditions of the agreement you will disburse the funds to c in a lump sum within business days upon receipt of the funds from you c will deposit the funds in a separate interest bearing account to pay reimbursable costs of the project disbursements are limited to one-third of the total reimbursable costs incurred in connection with the project to the date of disbursement the agreement states reimbursable costs shall mean costs actually incurred by c for labor materials other items described in the proposal reimbursable costs will not include costs of publicity planning fundraising legal and accounting services financing staff salaries and other soft costs not directly incurred for labor materials or services for the project specific conditions to the grant are as follows a on or before h c shall have received eligible matching_contributions in an amount not less than z dollars two thirds of the total grant needed and shall have provided evidence satisfactory to you in your sole discretion that such eligible matching_contributions have been received to qualify as an eligible matching_contribution i a contribution must be a contribution or government grant of cash or marketable_securities earmarked tor the project actually paid to or received by c after j being the date of your board meeting at which the grant was awarded and prior to h loans and amounts not earmarked for the project shall not be eligible matching_contributions ii an irrevocable unconditional binding pledge from a private donor or an irrevocable unconditional commitment from a governmental agency to contribute or grant cash or marketable_securities for the project made after j and prior to h and payable not later than the projected date for substantial completion of the project or iii an irrevocable unconditional binding commitment made after j and prior to h for an in-kind contribution for the project that has a readily ascertainable market_value in-kind contributions of materials and services shall be valued based upon the prices customarily charged by the provider of such materials and services at the time of contribution services performed by volunteers or other persons who are not regularly engaged in the business of providing such services shall not be considered as eligible matching_contributions eligible matching_contributions shall not include interest earned on amounts deposited in the project account or the value of any new market historic or other tax_credits attributable to the project b on or before k you shall have received assurances that c has engaged a qualified architectural or contracting firm approved by you as the supervising architect or construction manager for the project c on or before l c shall have submitted to you and you shall have approved in writing the drawings plans and specifications for the project d on or before m you shall be satisfied in your sole discretion that c has sufficient funding to complete the project as embodied in the plans e prior to the disbursement of any portion of the grant from the project account for the purchase of any materials or performance of any work on the project c shall have received written approval from you on the contractor the vendor or other supplier and all final contracts exceeding of the total project costs for the labor and or materials f at the time the grant is initially paid to c and the time of any disbursement of any portion of the grant c shall be an organization currently described in sec_501 and sec_509 or of the internal_revenue_code specifically the purpose of the grant requires the use of a matching-grant program and the preservation of control_over the long-term project both of which can be better accomplished by the use of a set- aside with regard to the matching-grant program you believe that the program is necessary to increase grant funding to c from the community-at-large because of the extent and cost of restoration needed for the project grants from the community-at-large must form an essential and significant part of the project funding through your matching grant program you hope to encourage other donors to support the project the approximate three year period provided in the agreement to raise the necessary matching funds has been mutually agreed by you and c as allowing sufficient time for c to complete its anticipated capital campaign for the project pursuant to the terms of your signed agreement with c payment of the grant must be made within business days after the specific conditions are satisfied accordingly you provided a signed statement by your officer that the payment must be made not later than n business days after the latest possible date for satisfaction of the specified conditions which is less than months from j the date of the set-aside finally you have previously submitted multiple set_aside requests similar to this request which have received set_aside approval under code sec_4942 however typical grants of yours are not subject_to set_aside requests basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if requirements of sec_4942 it meets the sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure
